Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-16 are currently under examination, wherein claim 1 has been amended and claim 16 has been newly added in applicant’s amendment filed on August 26, 2022.
Status of Previous Rejections
2.	The previous rejections of claims 1-15 under 35 U.S.C. 112(b) and 103 as stated in the Office action dated August 24, 2022 have been withdrawn in light of applicant’s amendment filed on August 26, 2022. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 2, 3 and 9-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “the temperature” in line 2 of claim 2 lacks an antecedent basis in claim 1 from which claim 2 depends rendering claim 2 and its dependent claim 3 indefinite.
The phrase of “the pressure” in line 2 of claim 9 and the phrase of “the temperature” in line 3 of claim 9 lack antecedent bases in claim 1 from which claim 9 depends respectively rendering claim 9 and its dependent claims 10-14 indefinite.
The phrase of “the second pressure” in line 2 of claim 14 lacks an antecedent basis in claims 9 and 1 from which claim 14 depends rendering claim 14 indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Szuromi et al. (US Pub. 2013/0071562 A1)
	With respect claims 1-16, Szuromi et al. (‘562 A1) discloses an additive manufacturing process including selective lase sintering to produce a turbine component comprising exposing a metal powder comprising a nickel, cobalt or titanium alloy (e.g. an alpha, beta or alpha-beta titanium alloy) to an inert gas (e.g. helium); consolidating the powder into a turbine article; hot isostatic pressing the article at least once (e.g. 3 or more times) each at a temperature of about 1000-1300oC, a pressure of about 1-25 ksi (about 7-172 MPa) for about 1-10 hours wherein the HIP temperature, pressure and time may be higher or lower as desired to suit different needs (e.g. a first HIP pressure at about 20 ksi to reduce internal porosity, a second at about 15 ksi to reduce surface roughness a third at about 20 ksi to further reduce internal porosity and a fourth at about 15 ksi to further reduce surface roughness while keeping the HIP temperature and time for each HIP step substantially the same), at least suggesting the HIP process as claimed; and reducing a pressure (e.g. the fourth pressure) and a temperature to atmospheric pressure and room temperature respectively to obtain a finished turbine component having negligible cracks and porosity to be further processed (e.g. machined) (abstract, paragraphs [0030], [0031], [0037], [0038], [0041] and [0053]-[0066]). The ranges of the HIP pressures, temperatures and holding times disclosed or suggested by Szuromi et al. (‘562 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of Szuromi et al. (‘562 A1) with an expectation of success, because Szuromi et al. (‘562 A1) discloses or suggests the same utility over the entire disclosed or suggested ranges. Szuromi et al. (‘562 A1) further discloses that the HIP would result in diffusions (paragraph [0059) without specifying the feature of the intermediate pressure as claimed in claim 1 as amended. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Szuromi et al. (‘562 A1)’s components are identical or substantially identical in structure or composition and are produced by identical or substantially identical HIP processes including overlapping temperature, pressure and time ranges as discussed above, therefore a prima facie case of obviousness exists. The same feature as claimed would be expected with the instant claimed and Szuromi et al. (‘562 A1)’s intermediate pressures. 
Response to Arguments
5.	The applicant’s arguments filed on August 26, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Szuromi et al. (‘562 A1) does not disclose the amended feature in claim 1. In response, see the new ground of rejection of the claimed feature above.
Second, the applicant argues that Szuromi et al. (‘562 A1) fails to teach conducting repeated HIP. In response, the examiner notes that Szuromi et al. (‘562 A1) discloses that steps 320, 340 with which the HIP is performed concurrently and 360 may be repeated (paragraphs [0058] and [0059]) and the HIP can be performed to enhance the surface (paragraph [0058]) or remove internal defects ((paragraph [0060]), at least suggesting conducting repeated HIP as claimed. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123.
Third, the applicant argues that Szuromi et al. (‘562 A1) fails to teach any specific pressure and temperature ranges for HIP. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. Szuromi et al. (‘562 A1) clearly teaches a HIP temperature of about 1000-1300oC which is within the claimed range of 500-1500oC, a pressure of about 1-25 ksi (about 7-172 MPa) which overlap the claimed range of 100-300 MPa. A prima facie case of obviousness exists. See MPEP 2144.05 I. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of Szuromi et al. (‘562 A1) with an expectation of success, because Szuromi et al. (‘562 A1) discloses or suggests the same utility over the entire disclosed or suggested ranges. Furthermore, contrary to applicant’s argument that the HIP temperature and pressure ranges disclosed or suggested by Szuromi et al. (‘562 A1) are very broad, the claimed temperature range is about 3 times broader than Szuromi et al. (‘562 A1)’s temperature range and the claimed pressure range is also broader than Szuromi et al. (‘562 A1)’s pressure range. Szuromi et al. (‘562 A1) does disclose the claimed ranges with sufficient specificity. The previous rejections of the claimed ranges as stated in the Office action dated August 24, 2022 is proper and therefore maintained.
Fourth, the applicant argues that the claimed intermediate pressure is critical. In response, the examiner notes that applicant’s position is stated by way of argument alone and therefore not considered to be of probative value.  Evidence of non-obviousness such as criticality of ranges or unexpected results may be appropriate for a declaration under 37 CFR 1.132.  See MPEP section 716.02. The examiner notes that the intermediate pressure is between a compression pressure and atmospheric pressure or below as claimed in claim 1 and the compression pressure is between 100 to 300 MPa as claimed in claim 9, indicating that the claimed intermediated pressure is between 300 MPa and atmospheric pressure or below. This is a very broad range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d) [R-2] II.   
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


9/22/2022